Exhibit 10.1




AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of November 2, 2012 (this
“Employment Agreement”), by and among Humana Inc., a Delaware corporation (the
“Company”), and Bruce D. Broussard (the “Executive”) (each of the Executive and
the Company a “Party,” and together, the “Parties”).   

WHEREAS, the Executive is currently employed as the President of the Company
pursuant to an employment agreement between the Company and the Executive dated
as of November 2, 2011 (the “Prior Agreement”); and

WHEREAS, the Company’s Board of Directors (the “Board”) has appointed the
Executive to also be its Chief Executive Officer effective as of January 1,
2013, and the Company and the Executive desire to amend and restate the Prior
Agreement effective as of such date as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Parties
hereto agree as follows:

Section 1.  Employment.   

  1.1.  Term.  Subject to Section 3 hereof, the Company agrees to continue to
employ the Executive, and the Executive agrees to continue to be employed by the
Company, in each case pursuant to this Employment Agreement, for a period
commencing on January 1, 2013 (such date of commencement, the “Effective Date”),
and ending on the day preceding the third (3rd) anniversary of the Effective
Date (the “Initial Term”); provided, however, that the period of the Executive’s
employment pursuant to this Employment Agreement shall be automatically extended
for successive one (1) year periods thereafter (each, a “Renewal Term”), in each
case unless either Party hereto provides the other Party hereto with written
notice that such period shall not be so extended at least one hundred eighty
(180) days in advance of the expiration of the Initial Term or the then-current
Renewal Term, as applicable (the Initial Term and any Renewal Term,
collectively, the “Term”).  Each additional one (1) year Renewal Term shall be
added to the end of the next scheduled expiration date of the Initial Term or
Renewal Term, as applicable, as of the first day after the last date on which
notice may be given pursuant to the preceding sentence.  The Executive’s period
of employment pursuant to this Employment Agreement shall hereinafter be
referred to as the “Employment Period.”

  1.2.  Duties.  During the Employment Period, the Executive shall serve as the
President and Chief Executive Officer of the Company.  The Executive shall
report directly to the Board.  In his position of President and Chief Executive
Officer of the Company, the Executive shall perform such duties, functions and
responsibilities during the Employment Period, commensurate with the Executive’s
positions, as reasonably and lawfully directed by the Board.   



--------------------------------------------------------------------------------





  1.3.  Exclusivity.  During the Employment Period, the Executive shall devote
substantially all of his business time and attention to the business and affairs
of the Company, shall faithfully serve the Company, and shall conform to and
comply with the lawful and reasonable directions and instructions given to him
by the Board, consistent with Section 1.2 hereof.  During the Employment Period,
the Executive shall use his best efforts to promote and serve the interests of
the Company and shall not engage in any other business activity, whether or not
such activity shall be engaged in for pecuniary profit; provided, that nothing
herein contained shall preclude service by the Executive on the boards of
directors or trustees of other entities not engaged in any business competitive
with the business of the Company or any of its Affiliates, provided that the
Executive shall have received approval for any such board service in advance
from the Board.

Section 2.  Compensation.

  2.1.  Salary.  As compensation for the performance of the Executive’s services
hereunder, during the Employment Period, the Company shall pay to the Executive
a salary at an annual rate of $1,085,000 (the “Base Salary”) payable in
accordance with the Company’s standard payroll policies.  The Base Salary will
be reviewed annually and may be adjusted upward (but not downward) by the
Organization & Compensation Committee of the Board (the “Committee”) in its
discretion.

  2.2.  Annual Incentive.  For each calendar year ending during the Employment
Period, the Executive shall be eligible to receive an annual cash incentive
payment (the “Annual Incentive”) to be based upon Company performance and other
criteria for each such calendar year as determined by the Committee and
generally applicable to the Company’s other senior executives.  The Executive’s
target Annual Incentive opportunity for each calendar year that ends during the
Employment Period shall equal 150% of the Base Salary (the “Target Annual
Incentive”) paid during the applicable year.  The maximum Annual Incentive which
the Executive may receive shall be 150% of the Target Annual Incentive.  The
actual Annual Incentive paid in respect of any calendar year depends on the
extent to which performance goals, set annually by the Committee, are achieved
and shall be payable in accordance with the terms of the Humana Inc. Executive
Management Incentive Compensation Plan (the “Incentive Plan”).  The Annual
Incentive shall be paid in cash.

  2.3.  Long-Term Compensation.  The Executive will be entitled to a  long-term
incentive award in 2013 that will have a value of $5,000,000 (such value to be
determined on the same basis as the Committee values such awards generally) and
shall be in a form and on terms consistent with the long-term incentive awards
for other senior executives of the Company granted in 2013.  Thereafter, the
Executive shall be eligible for annual grants of equity awards or other
long-term incentive awards in amounts and on terms and conditions comparable to
the Company’s other senior executives, as determined by the Committee.  

  2.4.  Other Compensation and Employee Benefits.  During the Employment Period,
the Executive shall be eligible to participate in such other compensation,
employee benefit and executive perquisite plans, programs, policies and
arrangements of the Company as in effect from time to time on the same basis as
other senior executives of the Company.  



2

--------------------------------------------------------------------------------





  2.5.  Paid Time Off.  During each calendar year of the Employment Period, the
Executive shall be entitled to twenty-eight (28) days of paid time off to be
accrued, taken and carried over to subsequent years in accordance with the terms
and conditions of the Company’s policy for its senior executives as in effect
from time to time.

  2.6.  Business Expenses.  The Company shall pay or reimburse the Executive,
upon presentation of documentation, for all commercially reasonable business
out-of-pocket expenses that the Executive incurs during the Employment Period in
performing his duties under this Employment Agreement and in accordance with the
expense reimbursement policy of the Company.

  2.7.  Relocation.  The Executive will relocate his principal residence to the
Louisville, Kentucky area no later than August 31, 2013.  The Company will
provide the Executive with the standard relocation benefits under its relocation
policy as in effect from time to time for the Company’s senior executives in
connection with the Executive’s relocation from his current residence in the
Houston, Texas area to the Louisville, Kentucky area.  Prior to his relocation,
(i) the Executive shall be permitted to use Company aircraft for purposes of
commuting from his current residence to the Company’s principal offices in
Louisville, Kentucky upon terms and conditions to be agreed between the Company
and the Executive from time to time and (ii) the Company shall pay the Executive
a housing allowance in the amount of $10,000 per month.  There shall be no
gross-up for, and the Executive shall be solely responsible for, any taxes he
may incur in connection with the payments made or the benefits provided to him
pursuant to this Section 2.7.

  2.8.  Attorney’s Fees.  The Company agrees to pay or reimburse the Executive
for all reasonable attorney’s fees and related expenses incurred by the
Executive in connection with the negotiation and execution of this Employment
Agreement and related agreements, up to a maximum amount of $25,000.  

Section 3.  Employment Termination.  

  3.1.  Termination of Employment.  The Company may terminate the Executive’s
employment hereunder for any reason during the Term, and the Executive may
voluntarily terminate his employment hereunder for any reason during the Term,
in each case (other than a termination by the Company for Cause) at any time
which in the case of a termination by the Executive shall be upon not less than
thirty (30) days’ written notice to the Company (the date on which the
Executive’s employment terminates for any reason is herein referred to as the
“Termination Date”).  Upon the termination of the Executive’s employment with
the Company for any reason, the Executive shall be entitled to (a) payment of
any Base Salary earned but unpaid through the Termination Date, (b) any Annual
Incentive that the Executive may be entitled to pursuant to the terms of the
Incentive Plan for any fiscal year completed prior to the Termination Date, (c)
accrued and unused paid time off (consistent with Section 2.5 hereof) paid out
at the then effective per-business-day Base Salary rate and (d) any unreimbursed
expenses in accordance with Section 2.6 hereof (collectively, the “Accrued
Amounts”).



3

--------------------------------------------------------------------------------





  3.2.  Certain Terminations.

       (a)             Termination by the Company other than for Cause or
Disability; Termination by the Executive for Good Reason; Non-Renewal; Change in
Control-Related Termination.  If (i) during the Term, the Executive’s employment
is terminated (A) by the Company other than for Cause or Disability or (B) by
the Executive for Good Reason, or (ii) the Term expires by reason of the Company
providing the Executive with written notice pursuant to Section 1.1 that the
Term shall not be extended and the Executive terminates his employment for any
reason within thirty (30) days after the expiration of the Term, in addition to
the Accrued Amounts, the Company shall pay or provide to the Executive the
amounts and benefits described below:

(1) (A) if such termination is not a Change in Control-Related Termination,
severance in an amount equal to two (2) times the Executive’s Base Salary (at
the rate in effect immediately prior to the Termination Date), payable in a lump
sum or (B) if such termination is a Change in Control-Related Termination, an
amount equal to two (2) times the sum of (x) the Base Salary (at the rate in
effect immediately prior to the Termination Date) plus (y) the maximum Annual
Incentive that could have been earned by the Executive calculated as if all
relevant goals applicable to such Annual Incentive had been met during the then
fiscal year of the Company pursuant to the terms of the incentive compensation
plan in which the Executive participates, payable in a lump sum (the amount
described in (A) or (B), as applicable, the “Severance”);

(2) (A) if such termination is not a Change in Control-Related Termination, the
Executive and his qualifying spouse (the “Executive’s Spouse”) and other
qualifying dependents shall be eligible for continuation of health and dental
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) and the terms of the applicable Company-sponsored health and dental
plans (the “Group Health Plan”) and the Company will reimburse the Executive or
the Executive’s Spouse, if the Executive dies, for the amount of the COBRA
premiums the Executive or the Executive’s Spouse (in the case of the death of
the Executive) pays in excess of the normal employee contribution for comparable
Group Health Plan coverage provided by the Company and any reimbursement by the
Company to the Executive or the Executive’s Spouse required under this
Section 3.2(a)(2)(A) shall be made on the last day of the month in which the
Executive or the Executive’s Spouse pays the amount required for such COBRA
Coverage and (B) if such termination is a Change in Control-Related Termination,
the Executive, the Executive’s Spouse and other qualifying dependents shall be
eligible for continuation of Group Health Plan coverage pursuant to COBRA and
the terms of the Group Health Plan and shall be eligible for continued coverage
under all life insurance, accidental death and dismemberment insurance and
disability insurance under plans and programs in which the Executive and/or the
Executive’s dependents and beneficiaries participated immediately prior to the
Termination Date, provided that continued participation is permitted under the
general terms and provisions of such plans and programs, until, with respect to
any plan or program including COBRA continuation coverage, the earliest of (x)
twenty-four (24) months following the Termination Date, or (y) the effective
date of the Executive’s coverage under equivalent benefits from a new employer
provided that no such equivalent benefits shall be considered effective unless
and until all pre-existing condition limitations and waiting period restrictions
have been waived or have otherwise lapsed), and the Company will reimburse the
Executive or the Executive’s Spouse, if the Executive dies, for the amount of
all the premiums and payments the Executive or the Executive’s Spouse (in the
case of the death of the Executive) pays for such continued coverage and any
reimbursement by the Company to the Executive or the Executive’s Spouse required
under this Section 3.2(a)(2)(B) shall be made on the last day of the month in
which the Executive or the Executive’s Spouse pays the amount required for such
continued coverage (the “Benefit Continuation”).



4

--------------------------------------------------------------------------------





(3) a pro-rata incentive for the year in which the Termination Date occurs,
equal to the Annual Incentive the Executive would have been entitled to receive
had his employment not been terminated, based on the actual performance of the
Company for the full year, multiplied by a fraction, the numerator of which is
the number of days the Executive is employed by the Company during the
applicable year prior to and including the Termination Date and the denominator
of which is 365 (the “Pro-Rata Incentive”); provided, that, for the avoidance of
doubt, the Pro-Rata Incentive shall satisfy any obligation the Company may have
to pay a pro-rata incentive payment under the Incentive Plan; and

(4) the following provisions shall apply to the Executive’s stock options and
other equity-based compensation awards outstanding on the Termination Date,
notwithstanding any contrary provision in the applicable award agreement or plan
under which the award is granted:

(A) all time-vested stock options shall become fully vested and exercisable and
all time-vested equity-based awards other than stock options shall become fully
vested and all restrictions thereon shall lapse, in each case as of the
Termination Date;

(B) all performance-vested stock options shall vest and become exercisable as of
the Termination Date to the extent the options would have become exercisable had
the target performance level been attained;

(C) all vested stock options (including those which become vested pursuant to
this Section 3.2(a) shall remain outstanding and exercisable until the second
anniversary of the Termination Date or, if earlier, until the expiration of the
term of the stock option; and

(D) with respect to performance-vested equity-based awards other than stock
options, a pro-rated number of shares or stock units subject to the award (based
on the number of days in the performance period that have elapsed through the
Termination Date) shall remain outstanding until the end of the applicable
performance period and the percentage of such shares or stock units that become
vested shall be determined based on the actual level of performance attained.



5

--------------------------------------------------------------------------------





       (b)  The Company’s obligations to pay the Severance and Pro-Rata
Incentive and to provide the Benefit Continuation shall be conditioned upon: (i)
the Executive’s continued compliance with his obligations under Section 4 of
this Employment Agreement and (ii) the Executive’s execution, delivery and
non-revocation of a valid and enforceable general release of claims (the
“Release”) substantially in the form attached hereto as Exhibit A, within sixty
(60) days after the Executive’s Termination Date.  Subject to the previous
sentence and to Section 7.3, (i) the Pro-Rata Incentive shall be paid at the
time when annual incentives are paid generally to the Company’s senior
executives and (ii) the Severance will be paid to the Executive on the first
payroll date following the date that coincides with or immediately follows the
date that is sixty (60) days following the date of the Executive’s Separation
From Service.  For purposes of this Employment Agreement, the term “Separation
From Service” means a “separation from service” within the meaning of the
default rules under section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and all regulations, guidance, and other interpretative
authority issued thereunder (collectively, “Section 409A”).  In the event that
the Executive is a “specified employee” within the meaning of Section 409A the
Company shall pay the Executive the Severance as provided in Section 7.3(d).

       (c)   If participation in any of the Company plans or programs necessary
to provide the Benefits Continuation is not permitted under the terms of any
plan or program, the Company shall arrange at its own expense to provide the
Executive with benefits substantially similar to those which the Executive would
have been entitled to receive under such plans and programs.  At the end of the
period of coverage, the Executive shall have the right to have assigned to him,
at no cost and with no apportionment of unpaid premiums, any assignable life
insurance policy relating specifically to him.  

  3.3.  Termination by Reason of Death or Disability.

       (a)  If the Executive’s employment is terminated by reason of the
Executive’s death or Disability, in addition to the Accrued Amounts, the Company
shall pay the Executive (or his heirs upon a termination by death) the Pro-Rata
Incentive, payable at the time when annual bonuses are paid generally in respect
of the year in which the Termination Date occurs.  For the avoidance of doubt,
payment of a Pro-Rata Incentive pursuant to this Section 3.3 shall be in
satisfaction of any obligation the Company may have to pay a pro-rata incentive
under the Incentive Plan.  In addition, the following provisions shall apply to
the Executive’s stock options and other equity-based compensation awards
outstanding on the Termination Date, notwithstanding any contrary provision in
the applicable award agreement or plan under which the award is granted:

(1) all time-vested stock options shall become fully vested and exercisable and
all time-vested equity-based awards other than stock options shall become fully
vested and all restrictions thereon shall lapse, in each case as of the
Termination Date;

(2) all performance-vested stock options shall vest and become exercisable as of
the Termination Date to the extent the options would have become exercisable had
the target performance level been attained;



6

--------------------------------------------------------------------------------





(3) all vested stock options (including those which become vested pursuant to
this Section 3.3(a) shall remain outstanding and exercisable until the second
anniversary of the Termination Date or, if earlier, until the expiration of the
term of the stock option; and

(4) with respect to performance-vested equity-based awards other than stock
options, a pro-rated number of shares or stock units subject to the award (based
on the number of days in the performance period that have elapsed through the
Termination Date) that would have vested at the end of the performance period
had the target performance level been attained shall vest as of the Termination
Date.

       (b)  If the Executive’s employment is terminated by reason of the
Executive’s death or Disability before a Change in Control the Executive (in the
case the Executive’s employment is terminated by reason of his Disability), the
Executive’s Spouse and other qualifying dependents shall be eligible for
continuation of Group Health Plan coverage pursuant to COBRA and the terms of
the Group Health Plan and the Company will reimburse the Executive (in the case
the Executive’s employment is terminated by reason of his Disability) or the
Executive’s Spouse (in the case the Executive’s employment is terminated by
reason of his death) for the amount of the COBRA premiums the Executive or the
Executive’s Spouse pays in excess of the normal employee contribution for
comparable Group Health Plan coverage for up to the first 18 months of such
coverage provided by the Company and any reimbursement by the Company to the
Executive or the Executive’s Spouse required under this Section 3.3(b) shall be
made on the last day of the month in which the Executive or the Executive’s
Spouse pays the amount required for such COBRA Coverage.

       (c)  If the Executive’s employment is terminated by reason of the
Executive’s death or Disability on or after a Change in Control the Executive
(in the case the Executive’s employment is terminated by reason of his
Disability), the Executive’s Spouse and other qualifying dependents shall be
eligible for continuation of Group Health Plan coverage pursuant to COBRA and
the terms of the Group Health Plan and shall be eligible for continued coverage
under all life insurance, accidental death and dismemberment insurance and
disability insurance under plans and programs in which the Executive and/or the
Executive’s dependents and beneficiaries participated immediately prior to the
date of the Executive’s death or Disability, provided that continued
participation is permitted under the general terms and provisions of such plans
and programs, until, with respect to any plan or program other than COBRA
continuation coverage twenty-four (24) months following the Termination Date and
in the case of COBRA continuation coverage for no less than twenty-four (24)
months following the Termination Date and the Company will reimburse the
Executive or the Executive’s Spouse, if the Executive dies, for the amount of
all the premiums and payments the Executive or the Executive’s Spouse (in the
case of the death of the Executive) pays for such continued coverage, provided,
that in the case of COBRA continuation coverage such reimbursement under this
Section 3.3(c) shall be limited to the first twenty-four (24) months of premiums
paid by the Executive or the Executive’s Spouse, as the case may be, and any
reimbursement by the Company to the Executive or the Executive’s Spouse required
under this Section 3.3(c) shall be made on the last day of the month in which
the Executive or the Executive’s Spouse pays the amount required for such
continued coverage.



7

--------------------------------------------------------------------------------





       (d)  If participation in any of the Company plans or programs necessary
to provide the benefits continuation described in Section 3.3(b) or Section
3.3(c) is not permitted under the terms of any plan or program, the Company
shall arrange at its own expense to provide the Executive with benefits
substantially similar to those which the Executive would have been entitled to
receive under such plans and programs.  At the end of the period of coverage,
the Executive shall have the right to have assigned to him, at no cost and with
no apportionment of unpaid premiums, any assignable life insurance policy
relating specifically to him.  

  3.4.  Exclusive Remedy.  The foregoing payments upon termination of the
Executive’s employment shall constitute the exclusive severance payments and
benefits due the Executive upon a termination of his employment.  

  3.5.  Resignation from All Positions.  Upon the termination of the Executive’s
employment with the Company for any reason, unless otherwise requested by the
Company, the Executive shall resign, as of the date of such termination, from
all positions he then holds as an officer, director, employee and member of the
board of directors (and any committee thereof) of the Company and its
Affiliates.  The Executive agrees to execute such writings as are required to
effectuate the foregoing.

  3.6.  Cooperation.  Following the termination of the Executive’s employment
with the Company for any reason, the Executive shall reasonably cooperate with
the Company upon reasonable request of the Board and agrees to be reasonably
available to the Company (taking into account any other full-time employment of
the Executive) with respect to matters arising out of the Executive’s services
to the Company and its subsidiaries.  The Executive shall be reimbursed for any
expenses incurred by him at the request of the Company pursuant to this Section
3.6.

Section 4.  Certain Covenants.

  4.1.  Confidential Information and Trade Secrets.

       (a)  The Executive recognizes that the Executive’s position with the
Company requires considerable responsibility and trust, and, in reliance on the
Executive’s loyalty, the Company may entrust the Executive with highly sensitive
confidential, restricted and proprietary information involving Trade Secrets and
Confidential Information.

       (b)  For purposes of this Employment Agreement, a “Trade Secret” is any
scientific or technical information, design, process, procedure, formula or
improvement that is valuable and not generally known to competitors of the
Company. “Confidential Information” is any data or information, other than Trade
Secrets, that is important, competitively sensitive, and not generally known by
the public, including, but not limited to, the Company’s business plans,
business prospects, training manuals, product development plans, bidding and
pricing procedures, market strategies, internal performance statistics,
financial data, confidential personnel information concerning employees of the
Company, supplier data, operational or administrative plans, policy manuals, and
terms and conditions of contracts and agreements. The terms “Trade Secrets” and
“Confidential Information” shall not apply to information which is (i) already
in the Executive’s possession (unless such information was used in connection
with formulating the Company’s business plans, obtained by the Executive from
the Company or was obtained by the Executive in the course of the Executive’s
employment by the Company), or (ii) required to be disclosed by any applicable
law.



8

--------------------------------------------------------------------------------





       (c)  Except as required to perform the Executive’s duties hereunder or as
may be required by law or legal process or an order of a court of competent
jurisdiction, the Executive will not use or disclose any Trade Secrets or
Confidential Information of the Company during employment, at any time after
termination of employment and prior to such time as they cease to be Trade
Secrets or Confidential Information through no act of the Executive in violation
of this Section 4.1.

       (d)  Upon the request of the Company and, in any event, upon the
termination of employment hereunder, the Executive will surrender to the Company
all memoranda, notes, records, plans, manuals or other documents pertaining to
the Company’s business or the Executive’s employment (including all copies
thereof). The Executive will also leave with the Company all materials involving
Trade Secrets or Confidential Information of the Company. All such information
and materials, whether or not made or developed by the Executive, shall be the
sole and exclusive property of the Company, and the Executive hereby assigns to
the Company all of the Executive’s right, title and interest in and to any and
all of such information and materials.

  4.2.  Agreement Not to Compete and Agreement Not to Solicit.

       (a)  The Executive hereby covenants and agrees that for a period
commencing on the date hereof and ending twenty-four (24)  months after the
Executive’s Termination Date (the “Restricted Period”), the Executive, directly
or indirectly, personally, or as an employee, officer, director, partner,
member, owner, stockholder, investor or principal of, or consultant or
independent contractor with, another entity, shall not participate in any
business which competes with the Company including, without limitation, health
maintenance organizations, insurance companies or prepaid health plan businesses
in which the Company has been actively engaged during any part of the two
(2) year period immediately preceding the Executive’s employment Termination
Date (“Company Business”), in any Geographic Area (as defined below) in which
the Company and/or any of its Affiliates is then doing business.  For purposes
of this Employment Agreement, “Geographic Area” means any state, commonwealth or
territory of the United States or any equivalent entity in any foreign country.

       (b)  The Executive hereby covenants and agrees that during the Restricted
Period, the Executive, directly or indirectly, personally, or as an employee,
officer, director, partner, member, owner, stockholder, investor or principal
of, or consultant or independent contractor with, another entity, shall not:



9

--------------------------------------------------------------------------------





          (1)  Interfere with the relationship of the Company and any of its
employees, agents, representatives, consultants or advisors.

           (2)  Divert, or attempt to cause the diversion from the Company, any
Company Business, nor interfere with relationships of the Company with its
policyholders, agents, brokers, dealers, distributors, marketers, sources of
supply or customers.

           (3)  Solicit, recruit or otherwise induce or influence any employee
of the Company to accept employment in any business which competes with the
Company Business, in any Geographic Area in which the Company and/or any of its
Affiliates is then doing business.

  4.3.  Extension of Restriction Period.  The Restricted Period shall be
extended for any period during which the Executive is in breach of any provision
of Section 4.2  hereof.

  4.4.  Proprietary Rights.  The Executive shall disclose promptly to the
Company any and all inventions, discoveries, and improvements (whether or not
patentable or registrable under copyright or similar statutes), and all
patentable or copyrightable works, initiated, conceived, discovered, reduced to
practice, or made by him, either alone or in conjunction with others, during the
Executive’s employment with the Company and related to the business or
activities of the Company and its Affiliates (the “Developments”).  Except to
the extent any rights in any Developments constitute a work made for hire under
the U.S. Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the
Company and/or its applicable Affiliate, the Executive assigns all of his right,
title and interest in all Developments (including all intellectual property
rights therein) to the Company or its nominee without further compensation,
including all rights or benefits therefor, including without limitation the
right to sue and recover for past and future infringement. The Executive
acknowledges that any rights in any Developments constituting a work made for
hire under the U.S. Copyright Act, 17 U.S.C § 101 et seq. are owned upon
creation by the Company and/or its applicable Affiliate as the Executive’s
employer.  Whenever requested to do so by the Company, the Executive, at the
Company’s expense, shall execute any and all applications, assignments or other
instruments which the Company shall deem necessary to apply for and obtain
trademarks, patents or copyrights of the United States or any foreign country or
otherwise protect the interests of the Company and its Affiliates
therein.  These obligations shall continue beyond the end of the Executive’s
employment with the Company with respect to inventions, discoveries,
improvements or copyrightable works initiated, conceived or made by the
Executive while employed by the Company, and shall be binding upon the
Executive’s employers, assigns, executors, administrators and other legal
representatives.  In connection with his execution of this Employment Agreement,
the Executive has informed the Company in writing of any interest in any
inventions or intellectual property rights that he holds as of the date
hereof.  If the Company is unable for any reason, after reasonable effort, to
obtain the Executive’s signature on any document needed in connection with the
actions described in this Section 4.4, the Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Executive’s agent and attorney in fact to act for and on the Executive’s
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of this Section 4.4 with the
same legal force and effect as if executed by the Executive.



10

--------------------------------------------------------------------------------





  4.5.  Confidentiality of Agreement.  Other than with respect to information
required to be disclosed by applicable law, the Executive agrees not to disclose
the terms of this Employment Agreement to any Person; provided the Executive may
disclose this Employment Agreement and/or any of its terms to the Executive’s
immediate family, financial advisors and attorneys, so long as the Executive
instructs every such Person to whom the Executive makes such disclosure not to
disclose the terms of this Employment Agreement further.  Anytime after this
Employment Agreement is filed with the Securities and Exchange Commission or any
other government agency by the Company and becomes a public record, this
provision shall no longer apply.   

  4.6.  Specific Enforcement.  The Executive specifically acknowledges and
agrees that the restrictions set forth in this Section 4 are reasonable and
necessary to protect the legitimate interest of the Company and that the Company
would not have entered into this Employment Agreement in the absence of such
restrictions. The Executive further acknowledges and agrees that any violation
of the provisions of Section 4 hereof will result in irreparable injury to the
Company, that the remedy at law for any violation or threatened violation of
this Section 4 will be inadequate and that in the event of any such breach, the
Company, in addition to any other remedies or damages available to it at law or
in equity, shall be entitled to temporary injunctive relief before trial from
any court of competent jurisdiction as a matter of course, and to permanent
injunctive relief without the necessity of proving actual damages.

Section 5.  Representation.  The Executive represents and warrants that (i) he
is not subject to any contract, arrangement, policy or understanding, or to any
statute, governmental rule or regulation, that in any way limits his ability to
enter into and fully perform his obligations under this Employment Agreement and
(ii) he is not otherwise unable to enter into and fully perform his obligations
under this Employment Agreement.

Section 6.  Non-Disparagement. From and after the Effective Date and following
termination of the Executive’s employment with the Company, (i) the Executive
agrees not to make any statement that is intended to become public, or that
should reasonably be expected to become public, and that criticizes, ridicules,
disparages or is otherwise derogatory of the Company or any of its Affiliates,
employees, officers, directors or stockholders and (ii) the Company agrees not
to issue any public statement that criticizes, ridicules, disparages or is
otherwise derogatory of the Executive or any of his Affiliates or family and
shall advise its directors and officers not to make any such public statement on
the Company’s behalf.  

Section 7.  Taxes.

  7.1. Withholding.  All amounts paid to the Executive under this Employment
Agreement shall be subject to withholding and other income and employment taxes
imposed by applicable law.  The Executive shall be solely responsible for the
payment of all taxes imposed on him relating to the payment or provision of any
amounts or benefits hereunder.  

11

--------------------------------------------------------------------------------





  7.2.  Section 280G.  (a) Notwithstanding anything contained in this Employment
Agreement to the contrary, (i) to the extent that any payment or distribution of
any type to or for the Executive by the Company, any Affiliate of the Company,
any Person who acquires ownership or effective control of the Company or
ownership of a substantial portion of the Company’s assets (within the meaning
of Section 280G of the Code and the regulations thereunder), or any Affiliate of
such Person, whether paid or payable or distributed or distributable pursuant to
the terms of this Employment Agreement or otherwise (the “Payments”) constitute
“parachute payments” (within the meaning of Section 280G of the Code), and if
(ii) such aggregate would, if reduced by all federal, state and local taxes
applicable thereto, including the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), be less than the amount the Executive would receive,
after all taxes, if the Executive received aggregate Payments equal (as valued
under Section 280G of the Code) to only three times the Executive’s “base
amount” (within the meaning of Section 280G of the Code), less $1.00, then (iii)
such Payments shall be reduced (but not below zero) if and to the extent
necessary so that no Payments to be made or benefit to be provided to the
Executive shall be subject to the Excise Tax.  All determinations required to be
made under this Section 7.2 shall be made by a nationally recognized accounting
firm that is (i) not serving as accountant or auditor for the individual, entity
or group effecting the Change in Control and (ii) agreed upon by the Company and
the Executive (the “Accounting Firm”), which shall provide detailed supporting
calculations (which detailed supporting calculations shall include specific
information about each Payment (including the amount of each Payment) and such
other information as the Executive shall reasonably request or need to make the
determination required of the Executive under this Section 7.2 both to the
Company and the Executive within thirty (30) business days after the Termination
Date (or such earlier time as is requested by the Company) and an opinion to the
Executive that he has substantial authority not to report any Excise Tax imposed
under section 4999 of the Code on his federal income tax return with respect to
the Payments (as eliminated or reduced, if applicable, under such initial
determination).  Any such determination by the Accounting Firm shall be binding
upon the Company and the Executive.  If the Payments are so reduced, the Company
shall reduce or eliminate the Payments (A) by first reducing or eliminating the
portion of the Payments which are not payable in cash (other than that portion
of the Payments subject to clause (C) hereof), (B) then by reducing or
eliminating cash payments (other than that portion of the Payments subject to
clause (C) hereof) and (C) then by reducing or eliminating the portion of the
Payments (whether payable in cash or not payable in cash) to which Treasury
Regulation § 1.280G-1 Q/A 24(c) (or successor thereto) applies, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time.

(b)       It is possible that after the determinations and selections made
pursuant to this Section 7.2 the Executive will receive Payments  that are, in
the aggregate, either more or less than the amount provided under this Section
7.2 (hereafter referred to as an “Excess Payment” or “Underpayment,”
respectively).  If it is established, pursuant to a final determination of a
court or an Internal Revenue Service proceeding that has been finally and
conclusively resolved, that an Excess Payment has been made, then the Executive
shall promptly pay an amount equal to the Excess Payment to the Company,
together with interest on such amount at the applicable federal rate (as defined
in and under Section 1274(d) of the Code) from the date of the Executive’s
receipt of such Excess Payment until the date of such payment.  In the event
that it is determined (i) by a court or (ii) by the Accounting Firm upon request
by a Party, that an Underpayment has occurred, the Company shall promptly pay an
amount equal to the Underpayment to the Executive, together with interest on
such amount at the applicable federal rate from the date such amount would have
been paid to the Executive had the provisions of this Section 7.2 not been
applied until the date of such payment.

12

--------------------------------------------------------------------------------





                              7.3  Section 409A.  (a) The parties intend that
any compensation, benefits and other amounts payable or provided to the
Executive under this Employment Agreement are intended to be paid or provided in
compliance with Section 409A such that there will be no adverse tax
consequences, interest, or penalties for the Executive under Section 409A as a
result of the payments and benefits so paid or provided to him.  The parties
agree to modify this Employment Agreement, or the timing (but not the amount) of
the payment hereunder of severance or other compensation, or both, and any
reimbursements to the extent necessary to comply with and to the extent
permissible under Section 409A.  

(b)       The terms “terminate,” “terminated” and “termination” mean a
termination of the Executive’s employment that constitutes a Separation From
Service and the date of the Executive’s Separation From Service shall be treated
as the Executive’s Termination Date for purpose of determining the time of
payment of any amount that becomes payable to Executive pursuant to Section 3
hereof upon the termination of his employment and that is treated as a “deferral
of compensation” within the meaning of Section 409A.

(c)       In the case of any amounts that are payable to the Executive under
this Employment Agreement in the form of installment payments, the Executive’s
right to receive such payments shall be treated as a right to receive a series
of separate payments for purposes of Section 409A.  

(d)       If the Executive is a “specified employee” within the meaning of
Section 409A at the time of his Separation From Service within the meaning of
Section 409A, then any payment otherwise required to be made to him under this
Employment Agreement on account of his Separation From Service, to the extent
such payment (after taking in to account all exclusions applicable to such
payment under Section 409A) is properly treated as deferred compensation subject
to Section 409A, shall not be made until the first business day after (i) the
expiration of six months from the date of Executive’s Separation From Service,
or (ii) if earlier, the date of Executive’s death (the “Delayed Payment
Date”).  On the Delayed Payment Date, there shall be paid to the Executive or,
if the Executive has died, to the Executive’s estate, in a single cash lump sum,
an amount equal to the aggregate amount of the payments delayed pursuant to the
preceding sentence.

(e)       To the extent that the reimbursement of any expenses or the provision
of any in-kind benefits pursuant to this Employment Agreement constitutes a
“deferral of compensation” within the meaning of Section 409A, (i) the amount of
such expenses eligible for reimbursement, or in-kind benefits to be provided
hereunder during any one calendar year shall not affect the amount of such
expenses eligible for reimbursement or in-kind benefits to be provided hereunder
in any other calendar year (except for any life-time or other aggregate
limitation applicable to medical expenses); (ii) all such expenses eligible for
reimbursement hereunder shall be paid to the Executive as soon as
administratively practicable after any documentation required for reimbursement
for such expenses has been submitted, but in any event by no later than December
31 of the calendar year following the calendar year in which such expenses were
incurred; and (iii) the Executive’s right to receive any such reimbursements or
in-kind benefits shall not be subject to liquidation or exchange for any other
benefit.   



13

--------------------------------------------------------------------------------





Section 8.  Miscellaneous.

  8.1.  Certain Definitions. For purposes of this Employment Agreement, the
following terms have the following meanings:

       (a)  “Affiliate” shall mean, with respect to any Person, any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person.

       (b)  “Cause” shall mean one of the following has occurred: (A) the
Executive’s indictment for, or conviction or entry of a plea of guilty or nolo
contendere to (1) any felony or (2) any crime (whether or not a felony)
involving moral turpitude, fraud, theft, breach of trust or other similar acts,
whether of the United States or any state thereof or any similar foreign law to
which the Executive may be subject that has a substantial and adverse effect on
the Executive’s qualifications or ability to perform his duties, (B) the
Executive’s engaging in conduct constituting willful misconduct, gross
negligence or fraud that results in a significant risk of economic harm to the
Company or any of its Affiliates, (C) the Executive’s continued failure to
substantially perform his duties if such failure is not remedied within fifteen
(15) days after the Executive receives written notice thereof from the Company,
(D) the Executive’s material violation of the provisions of Section 4 of this
Employment Agreement or (E) the Executive’s failure to relocate to the
Louisville, Kentucky area in accordance with Section 2.7; provided, however,
that if the Executive is terminated for Cause by reason of his indictment
pursuant to clause (A) above and the indictment is subsequently dismissed or
withdrawn or the Executive is found to be not guilty in a court of law in
connection with such indictment, then the Executive’s termination shall be
treated for purposes of this Employment Agreement as a termination by the
Company other than for Cause or Disability, and the Executive shall be entitled
to receive (without duplication of benefits) the payments and benefits set forth
in Section 3.2(a) as applicable following such dismissal, withdrawal or finding,
payable in the manner and subject to the conditions set forth in such Section
3.2(a). For purposes of this Section 8.1(b), no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith.  

       (c)  “Change in Control” shall have the meaning set forth on Exhibit
B.    

       (d)  “Change in Control-Related Termination” shall mean, during the
Employment Period, (i) the Executive’s termination by the Company other than for
Cause, or termination by the Executive for Good Reason, in each case within
twenty-four (24) months following a Change in Control, (ii) the Executive’s
termination by the Company other than for Cause at any time prior to a Change in
Control if such termination occurs after the Company entered into and has not
terminated a definitive agreement, the consummation of which would constitute a
Change in Control or (iii) termination by the Executive for any reason after the
Company enters into and has not terminated a definitive agreement, the
consummation of which would constitute a Change in Control, and the Company
provides the Executive with written notice pursuant to Section 1.1 that the Term
shall not be extended.        



14

--------------------------------------------------------------------------------





       (e)  “Disability” shall mean the Executive is entitled to and has begun
to receive long-term disability benefits under the long-term disability plan of
the Company in which the Executive participates, or, if there is no such plan,
the Executive’s inability, due to physical or mental ill health, to perform the
essential functions of the Executive’s job, with or without a reasonable
accommodation, for 180 days out of any 270 day consecutive day period.          

       (f)  “Good Reason” shall mean one of the following has occurred without
the Executive’s written consent: (i) a material and adverse change in the
Executive’s duties, authority or responsibilities, (ii) the Executive being
required to report to anyone other than the Board, (iii) a reduction in the
Executive’s base salary or target incentive opportunity, other than in
connection with an across-the-board reduction applicable to all senior
executives of the Company, (iv) following the Executive’s relocation to
Louisville, Kentucky, the relocation of the Executive’s principal place of
business resulting in an increase in the Executive’s one-way commute of more
than thirty (30) miles, or (v) the failure of the Company to continue in effect
a material incentive or other compensation plan unless the Company substitutes a
plan providing substantially equivalent compensation opportunities.  In the
event the Executive believes Good Reason to exist, the Executive must provide
the Company with written notice no later than ninety (90) days after the first
occurrence of the event or condition the Executive claims constitutes Good
Reason specifying the basis for the Executive’s belief that Good Reason exists
and must provide the Company with thirty (30) days to cure such event or
condition.  Failing such cure by the Company, a termination of employment by the
Executive for Good Reason shall be effective on the day following the expiration
of such cure period; provided, however, that if the Term ends after the
Executive provides the notice described above and prior to the Company curing
any such event or condition, a termination by the Executive for Good Reason
shall be effective on the last day of the Term; provided, further, however, that
if such notice is provided less than ten (10) business days before the end of
the Term, the Term shall be extended until the end of the tenth (10th) business
day following the delivery of such notice to the Company.

       (g)  “Person” shall mean any individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

  8.2. Indemnification.  The Company shall indemnify and hold harmless the
Executive pursuant to and in accordance with the terms of the Indemnification
Agreement entered into by the Parties.  The Executive shall be covered under any
directors’ and officers’ insurance that the Company maintains for its directors
and other officers in the same manner and on the same basis as the Company’s
directors and other officers.       

  8.3. Amendments and Waivers. Subject to applicable law, this Employment
Agreement and any of the provisions hereof may be amended, modified, or
supplemented, in whole or in part, only in a writing signed by all Parties
hereto.  The waiver by a Party hereto of a breach by another party hereto of any
provision of this Employment Agreement shall not operate or be construed as a
further or continuing waiver of such breach by such other Party or as a waiver
of any other or subsequent breach by such other Party, except as otherwise
explicitly provided for in the writing evidencing such waiver. Except as
otherwise expressly provided herein, no failure on the part of any Party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.  

15

--------------------------------------------------------------------------------







  8.4. Assignment; No Third-Party Beneficiaries.  This Employment Agreement, and
the Executive’s rights and obligations hereunder, may not be assigned by the
Executive, and any purported assignment by the Executive in violation hereof
shall be null and void.  Nothing in this Employment Agreement shall confer upon
any Person not a party to this Employment Agreement, or the legal
representatives of such Person, any rights or remedies of any nature or kind
whatsoever under or by reason of this Employment Agreement, except the personal
representative of the deceased Executive may enforce the provisions hereof
applicable in the event of the death of the Executive. The Company is authorized
to assign this Employment Agreement to a successor to substantially all of its
assets.

  8.5. Notices.  Unless otherwise provided herein, all notices, requests,
demands, claims and other communications to be given or delivered under or by
reason of the provisions of this Employment Agreement shall be in writing and
shall be deemed to have been duly received (a) upon receipt by hand delivery,
(b) upon receipt after being mailed by certified or registered mail, postage
prepaid, (c) upon receipt after being sent by email, (d) the next business day
after being sent via a nationally recognized overnight courier, or (e) upon
confirmation of delivery when sent via facsimile to the recipient.  Such
notices, demands and other communications shall be sent to the address or
facsimile number indicated below:

If to the Company: Humana Inc. 500 West Main Street Louisville, Kentucky
Attention: General Counsel Facsimile: 502-508-4073 E-mail Address:
ctodoroff@humana.com  

 

with a copy to:

  Fried, Frank, Harris, Shriver & Jacobson LLP One New York Plaza New York, NY
10004 Attention: Donald P. Carleen, Esq. Facsimile: 212-859-4000 E-mail Address:
donald.carleen@friedfrank.com



16

--------------------------------------------------------------------------------





If to the Executive: Bruce D. Broussard at his principal office at the Company
(during the Employment Period), and at all times to his principal residence as
reflected in the records of the Company.

  8.6.  Governing Law.  This Employment Agreement shall be construed and
enforced in accordance with, and the rights and obligations of the parties
hereto shall be governed by, the laws of the Commonwealth of Kentucky, without
giving effect to the conflicts of law principles thereof.

  8.7.  Arbitration.  Other than with respect to provisions under Section 4 of
this Employment Agreement, in the event of any dispute, controversy or claim
between the Parties that arises out of or relates to this Employment Agreement,
the Executive’s employment with the Company, or any termination of such
employment, then either Party may, by written notice to the other, require that
such dispute, controversy or claim be submitted to arbitration in accordance
with the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”).  A single arbitrator shall be selected by agreement of
the Parties or, if they do not agree on an arbitrator within thirty (30) days
after one Party has notified the other of his or its desire to have the matter
settled by arbitration, then the arbitrator shall be selected pursuant to the
Rules by the AAA in Louisville, Kentucky.  The determination reached in such
arbitration shall be final and binding on the Parties without any right of
appeal or further dispute, except as otherwise required by applicable
law.  Unless otherwise agreed by the Parties, any such arbitration shall take
place in Louisville, Kentucky.  Each party shall bear its own costs and expenses
of the arbitrator’s expenses and administrative fees of arbitration; provided,
that, if the Executive prevails on at least one material issue, the Company
shall reimburse the Executive for reasonable attorney’s fees and related
expenses incurred in connection with such dispute.

  8.8.  Severability.  Whenever possible, each provision or portion of any
provision of this Employment Agreement, including those contained in Section 4
hereof, will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Employment Agreement is held to be
prohibited by or invalid under applicable law and if the rights or obligations
of any party hereto under this Employment Agreement will not be materially and
adversely affected thereby, (a) such provision will be fully severable, (b) this
Employment Agreement will be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Employment Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Employment
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.  In addition,
should a court or arbitrator determine that any provision or portion of any
provision of this Employment Agreement, including those contained in Section 4
hereof, is not reasonable or valid, either in period of time, geographical area,
or otherwise, the parties hereto agree that such provision should be interpreted
and enforced to the maximum extent which such court or arbitrator deems
reasonable or valid.



17

--------------------------------------------------------------------------------





  8.9.  Entire Agreement.  From and after the Effective Date, this Employment
Agreement constitutes the entire agreement between the parties hereto, and
supersedes all prior representations, term sheets, agreements and understandings
(including the Prior Agreement and any prior course of dealings), both written
and oral, between the parties hereto with respect to the subject matter hereof.

 8.10.  Counterparts.  This Employment Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

 8.11.  Binding Effect.  This Employment Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and any of
their respective successors, personal representatives and permitted assigns,
including, without limitation, the Executive’s heirs and the personal
representatives of the Executive’s estate and any successor to all or
substantially all of the business and/or assets of the Company.

 8.12.  General Interpretive Principles.  Whenever used in this Employment
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, any noun or pronoun shall be deemed to include the plural as
well as the singular and to cover all genders. The headings of the sections,
paragraphs, subparagraphs, clauses and subclauses of this Employment Agreement
are for convenience of reference only and shall not in any way affect the
meaning or interpretation of any of the provisions hereof. Unless otherwise
specified, the terms “hereof,” “herein” and similar terms refer to this
Employment Agreement as a whole (including the exhibits hereto), and references
herein to Sections refer to Sections of this Employment Agreement.  Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations.

 8.13.  Non-Exclusivity of Rights; Full Settlement.  Except as provided in
Section 3.4, nothing in this Employment Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or its Affiliates and for which the Executive
may qualify, nor shall anything herein limit or otherwise affect such rights as
the Executive may have under any other contract or agreement with the Company or
its Affiliates.  Amounts that are vested benefits or that the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any other contract or agreement with the Company or its Affiliates at or
subsequent to the Termination Date shall be payable in accordance with such
plan, policy, practice or program or contract or agreement, except as explicitly
modified by this Employment Agreement.  The Executive shall not be obligated to
seek other employment or otherwise mitigate the amounts payable to the Executive
under this Employment Agreement.

[Signature Page Follows]



18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.



 

HUMANA INC.

 

By:

/s/ Michael B. McCallister

Name:

Michael B. McCallister

Title:

Chairman and Chief Executive Officer

     

EXECUTIVE

   

/s/ Bruce D. Broussard

Bruce D. Broussard



[Signature Page to Employment Agreement]



19

--------------------------------------------------------------------------------





Exhibit A

Release

1.                 In consideration of the payments and benefits to be made
under the Amended and Restated Employment Agreement, dated as of November 2,
2012 (the “Employment Agreement”), by and between Bruce D. Broussard (the
“Executive”) and Humana Inc. (the “Company”) (each of the Executive and the
Company, a “Party” and together, the “Parties”), the sufficiency of which the
Executive acknowledges, the Executive, with the intention of binding himself and
his heirs, executors, administrators and assigns, does hereby release, remise,
acquit and forever discharge the Company and each of its subsidiaries and
Affiliates (as defined in the Employment Agreement) (the “Company Affiliated
Group”), their present and former officers, directors, executives, stockholders,
agents, attorneys, employees and employee benefit plans (and the fiduciaries
thereof), and the successors, predecessors and assigns of each of the foregoing
(collectively, the “Company Released Parties”), of and from any and all claims,
actions, causes of action, complaints, charges, demands, rights, damages, debts,
sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees
and liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected, which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, arising on or prior to the date hereof, against any Company
Released Party that arises out of, or relates to, the Employment Agreement, the
Executive’s employment with the Company or any of its subsidiaries and
Affiliates, or any termination of such employment, including claims (i) for
severance or vacation or paid time off benefits, unpaid wages, salary or
incentive payments, (ii) for breach of contract, wrongful discharge, impairment
of economic opportunity, defamation, intentional infliction of emotional harm or
other tort, (iii) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices) and (iv) for employment discrimination
under any applicable federal, state or local statute, provision, order or
regulation, and including, without limitation, any claim under Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair
Labor Standards Act, the Americans with Disabilities Act (“ADA”), the Family and
Medical Leave Act, the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), the Age Discrimination in Employment Act (“ADEA”), the Equal
Pay Act, the Uniformed Services Employment and Reemployment Rights Act and any
similar or analogous state statute.

Notwithstanding the foregoing, this Release shall not apply and expressly
excludes: (a) vested benefits under any plan maintained by the Company that
provides for deferred compensation, equity compensation or pension or retirement
benefits; (b) health benefits under any policy or plan currently maintained by
the Company that provides for health insurance continuation or conversion rights
including, but not limited to, rights and benefits to continue health care
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended or similar state law; (c) any claim that cannot by law be waived or
released by private agreement; (d) claims arising after the date of the Release;
(e) to the extent not paid as of the date of this Release, payments and benefits
to be made under the Employment Agreement; (f) claims under any directors and
officers insurance policies; and (g) rights to indemnification Executive may
have under the by-laws or certificate of incorporation of the Company and its
Affiliates, any applicable indemnification agreements with the Company and its
Affiliates or applicable law.



A-1

--------------------------------------------------------------------------------





2.                 The Executive acknowledges and agrees that the release of
claims set forth in this Release is not to be construed in any way as an
admission of any liability whatsoever by any Company Released Party, any such
liability being expressly denied.

3.                 The release of claims set forth in this Release applies to
any relief no matter how called, including, without limitation, (i) wages, (ii)
back pay or front pay, (iii) compensatory damages, liquidated damages, punitive
damages, damages for pain or suffering, (iv) costs, (v) attorneys’ fees and
expenses, and (vi) any right to receive any compensation or benefit from any
complaint, claim, or charge with any local, state or federal court, agency or
board, or in any proceeding of any kind which may be brought against the Company
as a result of such a complaint, claim or charge.  

4.        The Executive specifically acknowledges that his acceptance of the
terms of the release of claims set forth in this Release is, among other things,
a specific waiver of his rights, claims and causes of action under Title VII,
ADEA, ADA and any state or local law or regulation in respect of discrimination
of any kind; provided, however, that nothing herein shall be deemed, nor does
anything contained herein purport, to be a waiver of any right or claim or cause
of action which by law the Executive is not permitted to waive.

5.                 As to rights, claims and causes of action arising under the
ADEA, the Executive acknowledges that he has been given a period of twenty-one
(21) days to consider whether to execute this Release.  If the Executive accepts
the terms hereof and executes this Release, he may thereafter, for a period of
seven (7) days following (and not including) the date of execution, revoke this
Release as it relates to the release of claims arising under the ADEA.  If no
such revocation occurs, this Release shall become irrevocable in its entirety,
and binding and enforceable against the Executive, on the day next following the
day on which the foregoing seven-day period has elapsed.  If such a revocation
occurs, the Executive shall irrevocably forfeit any right to payment of the
Severance and Pro-Rata Incentive and provision of Benefit Continuation (each, as
defined in the Employment Agreement), but the remainder of the Employment
Agreement shall continue in full force.

6.                 Other than as to rights, claims and causes of action arising
under the ADEA, the release of claims set forth in this Release shall be
immediately effective upon execution by the Executive.  

7.                 The Executive acknowledges and agrees that he has not, with
respect to any transaction or state of facts existing prior to the date hereof,
filed any complaints, charges or lawsuits against any Company Released Party
with any governmental agency, court or tribunal.

8.                 The Executive acknowledges that he has been advised to seek,
and has had the opportunity to seek, the advice and assistance of an attorney
with regard to the release of claims set forth in this Release, and has been
given a sufficient period within which to consider the release of claims set
forth in this Release.



A-2

--------------------------------------------------------------------------------





9.                 The Executive acknowledges that the release of claims set
forth in this Release relates only to claims that exist as of the date of this
Release.

10.                The Executive acknowledges that the Severance, Pro-Rata
Incentive and Benefit Continuation he is receiving in connection with the
release of claims set forth in this Release and his obligations under this
Release are in addition to anything of value to which the Executive is entitled
from the Company.

11.       Each provision hereof is severable from this Release, and if one or
more provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect.  If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.  

12.       This Release constitutes the complete agreement of the Parties in
respect of the subject matter hereof and shall supersede all prior agreements
between the Parties in respect of the subject matter hereof except to the extent
set forth herein.

13.       The failure to enforce at any time any of the provisions of this
Release or to require at any time performance by another party of any of the
provisions hereof shall in no way be construed to be a waiver of such provisions
or to affect the validity of this Release, or any part hereof, or the right of
any party thereafter to enforce each and every such provision in accordance with
the terms of this Release.

14.       This Release may be executed in several counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.  Signatures delivered by facsimile shall be deemed
effective for all purposes.

15.       This Release shall be binding upon any and all successors and assigns
of the Executive and the Company.

16.       Except for issues or matters as to which federal law is applicable,
this Release shall be governed by and construed and enforced in accordance with
the laws of the Commonwealth of Kentucky without giving effect to the conflicts
of law principles thereof.  

[Signature Page Follows]



A-3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Release has been signed as of ____________________,
20__.



 

By:

 

 

 

Name:

Bruce D. Broussard



A-4

--------------------------------------------------------------------------------





Exhibit B

The below definition of Change in Control is the definition used in the Humana
Inc. Amended and Restated 2011 Stock Incentive Plan.  All definitions referred
to but not defined herein shall have the meaning ascribed to them in the 2011
Stock Incentive Plan.

          “Change in Control” shall mean the occurrence of:

          (a)       An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Exchange
Act), immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the combined voting power of the Company’s then outstanding
Voting Securities; provided, however, in determining whether a Change in Control
has occurred, Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other Person of which a
majority of its voting power or its equity securities or equity interest is
owned, directly or indirectly, by the Company (for purposes of this definition,
a “Subsidiary”), (ii) the Company or its Subsidiaries, or (iii) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined);

          (b)       The individuals who, as of the effective date of this Plan
are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the members of the Board; provided, however,
that if the election, or nomination for election by the Company’s common
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of this Plan, be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Proxy Contest; or

          (c)       The consummation of:

                    (i)       A merger, consolidation or reorganization
involving the Company, unless such merger, consolidation or reorganization is a
“Non-Control Transaction.” A “Non-Control Transaction” shall mean a merger,
consolidation or reorganization of the Company where:

                              (A)       the stockholders of the Company,
immediately before such merger, consolidation or reorganization, own directly or
indirectly immediately following such merger, consolidation or reorganization,
at least seventy-five percent (75%) of the combined voting power of the
outstanding Voting Securities of the corporation resulting from such merger or
consolidation or reorganization (the “Surviving Corporation”) in substantially
the same proportion as their ownership of the Voting Securities immediately
before such merger, consolidation or reorganization;



B-1

--------------------------------------------------------------------------------





                              (B)       the individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for such merger, consolidation or reorganization constitute at least two-thirds
of the members of the board of directors of the Surviving Corporation, or a
corporation beneficially directly or indirectly owning a majority of the Voting
Securities of the Surviving Corporation, and no agreement, plan or arrangement
is in place to change the composition of the board of directors following the
merger, consolidation or reorganization; and

                              (C)       no Person other than (i) the Company,
(ii) any Subsidiary, (iii) any employee benefit plan (or any trust forming a
part thereof) maintained by the Company, the Surviving Corporation, or any
Subsidiary, or (iv) any Person who, immediately prior to such merger,
consolidation or reorganization had Beneficial Ownership of twenty percent (20%)
or more of the then outstanding Voting Securities, has Beneficial Ownership of
twenty percent (20%) or more of the combined voting power of the Surviving
Corporation’s then outstanding voting securities.

                    (ii)      A complete liquidation or dissolution of the
Company; or

                    (iii)     The sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than a
transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the proportional
number of Shares Beneficially Owned by the Subject Persons, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.




B-2